ON APPLICATION FOR REHEARING
LECHE, J.
Plaintiff filed this suit for compensation for 400 hundred weeks at the rate of twenty dollars per week, alleging various facts which are set forth more in detail in our original opinion, but which for the purpose of this discussion may be limited to the allegations that payments have been made to him at the rate of twenty dollars per week from the time of said accident, in all, twenty-five weeks at the time of suit, and that said payments have been made only at the pleasure of the insurance company. That said insurance company has declared that he was entitled to sixty weeks’ compensation at twenty dollars per week, refused or *156disputed his demand for compensation at the rate of twenty dollars (per week for 400 weeks, and that said defendants have refused to have an agreement liquidating the amount of compensation to be paid, and the term for the continuance of said payments; also the right to have such agreement considered and approved by the Court and reduced to judgment with recognition of the liens and privileges accorded to petitioner to secure payment of his said compensation.
Defendants interposed exceptions of no right and no cause of action which were eventually overruled by the District Court, and judgment rendered in favor of the plaintiff as prayed for. Prom a decision by this Court setting aside the judgment of the District Court appealed from, and' dismissing the plaintiff’s suit without prejudice .to any future rights that may accrue, plaintiff has filed an earnest application for a rehearing.
Section 17 of the Employers’ Liability Act as amended by Act 38 of 1918, p. 59, provides that the interested parties shall have the right to settle all matters between themselves upon complying with requirements of that section, and that settlements so approved by the Court shall immediately be entered as the judgment of the Court, having the same force and effect as other judgments. It is very evident that this provision is not mandatory, but is permissive and confers an optional right which may or may not be exercised by either of the parties.
Section 18 following, as amended by Act 247 of 1920, then provides that in case of a dispute over, or failure to agree on a claim for compensation, either party may present his verified complaint to the Judge, setting out various averments referred to in the Section.
It was under, the above quoted Sections that the decisions were rendered in the cases of Daniels vs. Shreveport Refining Corp., 151 La. 800, 92 So. 341, and in Vining vs. Lock Moore & Co., Ltd., 1 La. App. 200. In the latter case, this Court in line with the decision of the Supreme Court, held in effect, that when the employer has refused to submit to the provisions of Section 17, the employee is entitled to a judgment in Court fixing the compensation under Section 18, notwithstanding the fact that the amount of compensation has not been disputed.
Section 17, as amended, and as above set forth in substance, remains unchanged. The Legislature however, since the rendition of the above referred to decisions and prior to the cause of action under consideration, by Act 85 of 1926, page 121, has amended and re-enacted Section 18, so as to read as follows:
“(A) That in ease of a dispute, over or failure to agree upon a claim for compensation between the ’employer and employee or the dependents of the employee, either party may present a verified complaint to the Judge of the District Court which would have jurisdiction, setting forth the names and residences of the parties, and the facts relating to the employment at the time of the injury, the character and extent of the injury, the amount of wages being received at the time of the accident and injury, the knowledge of the employer or notice of the occurrence of the accident and injury, and such other facts as may be necessary and proper for the information of said Judge; and to give the other party sufficient information to enable him to intelligently answer and defend the complaint, and should state the matter or matters in dispute and the contention of the petitioner with reference thereto, including all facts which are in the Act, or in any subdivision thereafter, made conditions under which compensation may be granted.
*157“(B) Unless in the verified complaint above referred to, it is alleged (where the complaint is filed by the employee or his dependents) that the employee or the dependent is not being paid, or has not been paid, and that the employer has refused to pay the maximum per pentum of wages to which petitioner is entitled under the provision of this Act, the presentation or filing of such complaint shall be premature and shall be dismissed; when such allegation is contained in such complaint and is denied by the employer, at the time fixed for the hearing thereunder by the Court, if it be shown that such allegations are without reasonable cause or reasonable foundation in fact, said complaint shall be dismissed and the question of whether or not such allegations of non-payment are justified under the facts, shall be determined by the Court before proceeding with the hearing of* other issues involved.”
This last quoted provision amplifies and adds to Section 18 the requirement that the employee or his dependent shall specially allege that he or said dependent is not being', or has not been paid, and that the employer has refused to pay the maximum per centum of wages to which the petitioner is entitled under the Act.
It would seem that this provision was deliberately worded to avert the situation caused by the aforementioned decisions interpreting the Sections as they formerly existed, but if not, it is certainly too specific to sanction the institution of a suit, where it is alleged in effect that the maximum per centum ■ of wages have been and are being paid.
Plaintiff, in'order to circumvent this logical deduction, takes the position in his application for rehearing, as was done in original argument, that the words: “Maximum per centum of wages to which petitioner is entitled under the provisions of the Act,” have the same meaning as though they read: “Total compensation to which petitioner is entitled, etc.” This construction, however, is repugnant to the very phraseology of the provision referred to, for surely if the “maximum per centum of wages” means “total compensation,” the requirement of the allegation, “that the employee has not been paid,” when taken in conjunction with the other stipulations, is vain and meaningless. By reference to the schedule of compensation under the Act, however, it is made plain that “the ■ maximum per centum of wages” necessarily means the maximum percentage of weekly earnings at the time of the accident.
Plaintiff also urges that the interpretation placed on Section 18 as re-enacted, by this Court, eliminates Section 17; hut plaintiff in support of this position must necessarily assume that the provisions of Section 17 are compulsory, whereas they are expressly discretionary. Certainly there is no inconsistency in a provision that gives the right to an amicable settlement with the approval of the Court, and a later provision which gives the employee or his dependent the right to sue upon a showing that he or said dependent is not being paid, or has not been paid the maximum per centum of wages.
Lastly, plaintiff argues that the other provisions in the Act, namely, Subsection C of Section 18 and Section 31 as enacted by Act 85 of 1926, do not uphold the contention in our original opinion as supporting our interpretation of Section 18. Be that as it may. There is nothing contained in the above referred to provisions, or any of the other Sections re-enacted by Act 85 of 1926 repugnant to or in conflict with the express requirements of Subsection B of Section 18, and we must therefore interpret the law as we find it.
Rehearing refused.